DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, drawn to a method of manufacturing a cylindrical trielectrode cell.
Group II, Claims 8-15, drawn to a cylindrical trielectrode cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-II lack unity of invention because even though the inventions of these groups require the technical feature of: a cylindrical trielectrode cell comprising: an electrode assembly; a cylindrical can accommodating the electrode assembly; a cap assembly coupled to an open top end of the cylindrical can; a holder disposed to surround a side surface of the cap , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al. (KR 2016-0039474, see also EPO machine generated English translation provided with this Office Action) and Ro (US PGPub 2012/0315513).
Kim discloses in Fig. 1 a cylindrical trielectrode cell ([0010], [0035]) comprising:
an electrode assembly ([0037], 7, 9); 
a cylindrical can (1) accommodating the electrode assembly ([0037], 7, 9) ([0039]); 
a cap assembly (13) coupled to an open top end of the cylindrical can (1) ([0040]);
and a reference electrode assembly (11) in which one end is inserted into an inside of the electrode assembly ([0037], 7, 9) and an opposite end is drawn out of the cylindrical can (1) (Fig. 1, [0040], [0047]-[0048], see one end of the of reference electrode assembly 11 inserted between the positive electrode 7 and negative electrode 9 of the electrode assembly and the terminal of the reference electrode assembly 11 at the opposite end of the reference electrode assembly 11 drawn out of the cylindrical can 1).
Kim further discloses wherein a side surface of the cap assembly (13) is coupled to a side end of the cylindrical can (1) in order to seal the cylindrical trielectrode cell ([0041]-[0043]).
However, Kim does not disclose a holder disposed to surround a side surface of the cap assembly (13) and a side end of the cylindrical can (1).
Ro teaches in Fig. 8A a cylindrical cell (100) ([0036]) comprising:
a cylindrical can (300) ([0036]);

a holder (700) disposed to surround a side surface of the cap assembly (400) and a side end of the cylindrical can (300) in order to prevent or reduce the likelihood of an electric short from occurring to the cylindrical cell (100) while also protecting an external shape of the cylindrical cell (100) ([0064], [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art to utilize a holder in the cylindrical trielectrode cell of Kim, such that the holder is disposed to surround a side surface of the cap assembly and a side end of the cylindrical can of Kim, as taught by Ro, in order to prevent or reduce the likelihood of an electric short from occurring to the cylindrical trielectrode cell while also protecting an external shape of the cylindrical trielectrode cell of Kim, wherein the skilled artisan would have reasonable expectation that such would successfully seal the cylindrical trielectrode cell of Kim, as desired by Kim. 
Thus, the common technical feature is not considered special. 
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 16, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        September 16, 2021